DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered non-transitory computer-readable storage medium claim 2 (as shown on page 2 of the claims) should be renumbered as claim 14.
Misnumbered method claim 3 (as shown on page 3 of the claims) should be renumbered as claim 15.

Claim 5 is objected to because of the following informalities:  claim 5 recites the typographical error “receiving feedback from a use of the collection in the interface”.  For examination, purposes “use” is interpreted as “user”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-20 of U.S. Patent No. 11,356,740. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 1 and Pat. 11,356,740 claim 1.
Instant Application Claim 1
US Pat. 11,356,740 Claim 1
A method comprising: receiving, by a computing device, a context for a user account; selecting, by the computing device, a plurality of collections for an interface, wherein a collection includes one or more instances of content;
A method comprising: selecting, by a computing device, a context for a user account; selecting, by the computing device, a plurality of collections for an interface, wherein a collection includes a set of videos;
analyzing, by a computing device, a context for a user account to select a theme from a plurality of themes for a collection in the plurality of collections, wherein themes in the plurality of themes apply different display formats to the collection; and
selecting, by the computing device, a theme from a plurality of themes for a collection in the plurality of collections based on the context, wherein the plurality of themes apply different display formats to the collection,
sending, by the computing device, an identifier for the theme and information for the collection to a client device being used by the user account to indicate to the interface the theme to use to display the collection with the plurality of collections.
sending, by the computing device, an identifier for the theme and information for the collection to a client device being used by the user account to indicate to the interface the theme to use to display the collection with the plurality of collections.


Since claim 1 in the instant application is a broader recitation of claim 1 in Pat. 11,356,740 it would have been obvious to modify claim 1 in Pat. 11,356,740 to get claim 1 in the instant application.
Claim 2 of the instant application corresponds to patented claim 2.
Claim 3 of the instant application corresponds to patented claim 3.
Claim 4 of the instant application corresponds to patented claim 4.
Claim 6 of the instant application corresponds to patented claim 5.
Claim 7 of the instant application corresponds to patented claim 6.
Claim 9 of the instant application corresponds to patented claim 8.
Claim 10 of the instant application corresponds to patented claim 9.
Claim 11 of the instant application corresponds to patented claim 10.
Claim 12 of the instant application corresponds to patented claim 11.
Claim 13 of the instant application corresponds to patented claim 12.
Claim 2 (renumbered claim 14) of the instant application corresponds to patented claim 13.
Claim 3 (renumbered claim 15) of the instant application corresponds to patented claim 15.
Claim 16 of the instant application corresponds to patented claim 16.
Claim 17 of the instant application corresponds to patented claim 17.
Claim 18 of the instant application corresponds to patented claim 18.
Claim 19 of the instant application corresponds to patented claim 19.
Claim 20 of the instant application corresponds to patented claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 14-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon et al. (US Pub. 2010/0131983) in view of Carney et al. (US Pub. 2021/0136458) and further view of Wilson et al. (US Pub. 2011/0066950), herein referenced as Shannon, Carney, and Wilson, respectively.
	Regarding claim 1, Shannon discloses “A method comprising: receiving, by a computing device, a context for a user account ([0005]-[0009], [0043], [0046], Figs. 1-5, i.e., personalization of media content listings based on a user profile); 
selecting, by the computing device, a plurality of collections for an interface, wherein a collection includes one or more instances of content ([0034]-[0037], Fig. 3, i.e., various modules displays different collections of videos, such as “Top On Demand”, “Suggested Programming” and “My Video Vault”); 
analyzing, by a computing device, a context for a user account to select a theme from a plurality of themes for a collection in the plurality of collections… ([0048]-[0050], Fig. 4, i.e., dashboard display may be configured according to a particular theme that is selectable from a number of pre-existing themes); and 
sending, by the computing device, … information for the collection to a client device being used by the user account to indicate to the interface the theme to use to display the collection with the plurality of collections.” ([0048]-[0050], [0072]-[0074], Figs. 3-5, 7, i.e., guidance application displays may be generated by the media guidance source and transmitted to the user equipment devices using a client-server approach).
Shannon fails to explicitly disclose wherein themes in the plurality of themes apply different display formats to the collection.
Carney teaches the technique of providing wherein themes in the plurality of themes apply different display formats to the collection ([0196], Fig. 7, i.e., a plurality of selectable preprogrammed layout options are provided). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the plurality of themes apply different display formats to the collection as taught by Carney, to improve the modular media guidance dashboard application system of Shannon for the predictable result of allowing the user to select from preset layout to quickly customize the layout format to their preference. 
The combination fails to explicitly disclose sending, by the computing device, an identifier for the theme …the theme to use to display.
Wilson teaches the technique of sending, by the computing device, an identifier for the theme …the theme to use to display ([0025], [0049], [0054], Fig. 2, i.e., theme information is transmitted to a mobile device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of sending, by the computing device, an identifier for the theme …the theme to use to display as taught by Wilson, to improve the modular media guidance dashboard application system of Shannon for the predictable result of allowing the user system to customize the user interface ([0019]).
Regarding claim 2, Shannon discloses “wherein selecting the plurality of collections comprises selecting the collection based on the context for the user account.” ([0005]-[0009], [0043], [0046], Figs. 1-5, i.e., personalization of media content listings based on a user profile).
Regarding claim 3, Shannon discloses “wherein the collection is selected based on a relevancy to the user account.” ([0005]-[0009], [0043], [0046], Figs. 1-5, i.e., personalization of media content listings based on a user profile and learned preferences).
Regarding claim 4, Shannon discloses “wherein analyzing the context to select the theme comprises: selecting the theme based on a characteristic of the collection and the context of the user account.” ([0048]-[0049], Fig. 4, i.e., themes are based on particular genres and personalized to user preferences).
Regarding claim 5, Shannon discloses “receiving feedback from a [user] of the collection in the interface; and selecting the theme based on the feedback.” ([0005]-[0009], [0038], [0040], [0043], [0046], [0048]-[0050], Figs. 1-5, i.e., personalization of media content listings based on a user profile and learned preferences).
Regarding claim 8, Shannon discloses “wherein analyzing the context to select the theme comprises: reviewing a hierarchy of ranked themes; and selecting a highest ranked theme in the hierarchy for the collection.” ([0050], [0052], i.e., display format for dashboard application 502 is tailored so that it is compatible with its underlying architecture for facilitating on-screen user navigation. That is, different layout of modules and tabs within a dashboard may be provided across different platforms even though the content and type of these modules and tabs may be the same across the different platforms).
Regarding claim 9, the combination fails to disclose “selecting the identifier for the theme from a plurality of identifiers, wherein themes in the plurality of themes are associated with the plurality of identifiers.”
Carney teaches the technique of selecting the identifier for the theme from a plurality of identifiers, wherein themes in the plurality of themes are associated with the plurality of identifiers ([0189], Fig. 5, i.e., a plurality of themes are associated with a plurality of identifier titles). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of selecting the identifier for the theme from a plurality of identifiers, wherein themes in the plurality of themes are associated with the plurality of identifiers as taught by Carney, to improve the modular media guidance dashboard application system of Shannon for the predictable result of easily identifying different themes for selection. 
Regarding claim 10, Shannon discloses “selecting the information for the collection based on a requirement of the theme.” ([0048]-[0049], Fig. 4, i.e., themes are based on particular genres, such as Children, Family, and Sports).
Regarding claim 11, Shannon discloses “wherein different information is selected for the collection when different themes in the plurality of themes are selected for the collection.” ([0048]-[0049], Fig. 4, i.e., themes are based on particular genres, such as Children, Family, and Sports).
Regarding claim 14 (“claim 2” on page 2 of the claims), Shannon discloses “A non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be operable for: receiving a context for a user account ([0005]-[0009], [0043], [0046], Figs. 1-5, i.e., personalization of media content listings based on a user profile); 
selecting a plurality of collections for an interface, wherein a collection includes one or more instances of content ([0034]-[0037], Fig. 3, i.e., various modules displays different collections of videos, such as “Top On Demand”, “Suggested Programming” and “My Video Vault”); 
analyzing a context for a user account to select a theme from a plurality of themes for a collection in the plurality of collections…([0048]-[0050], Fig. 4, i.e., dashboard display may be configured according to a particular theme that is selectable from a number of pre-existing themes); and 
sending … information for the collection to a client device being used by the user account to indicate to the interface … to display the collection with the plurality of collections.” ([0048]-[0050], [0072]-[0074], Figs. 3-5, 7, i.e., guidance application displays may be generated by the media guidance source and transmitted to the user equipment devices using a client-server approach).
Shannon fails to explicitly disclose wherein themes in the plurality of themes apply different display formats to the collection.
Carney teaches the technique of providing wherein themes in the plurality of themes apply different display formats to the collection ([0196], Fig. 7, i.e., a plurality of selectable preprogrammed layout options are provided). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein themes in the plurality of themes apply different display formats to the collection as taught by Carney, to improve the modular media guidance dashboard application system of Shannon for the predictable result of allowing the user to select from preset layout to quickly customize the layout format to their preference. 
The combination fails to explicitly disclose sending an identifier for the theme … the theme to use to display.
Wilson teaches the technique of sending an identifier for the theme … the theme to use to display ([0025], [0049], [0054], Fig. 2, i.e., theme information is transmitted to a mobile device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of sending an identifier for the theme … the theme to use to display as taught by Wilson, to improve the modular media guidance dashboard application system of Shannon for the predictable result of allowing the user system to customize the user interface ([0019]).
Regarding claim 15, Shannon discloses “A method comprising: receiving, by a computing device, a plurality of collections for an interface, wherein a collection includes one or more instances of content videos… ([0034]-[0037], Fig. 3, i.e., various modules displays different collections of videos, such as “Top On Demand”, “Suggested Programming” and “My Video Vault”); 
selecting a theme for each collection in the plurality of collections … that is associated with each collection… and displaying, in the interface by the computing device, information for each collection in the plurality of collections using the respective theme for the collection.” ([0048]-[0050], [0072]-[0074], Figs. 3-5, 7, i.e., guidance application displays may be generated by the media guidance source and transmitted to the user equipment devices using a client-server approach).
Shannon fails to explicitly disclose wherein themes in the plurality of themes are associated with different display formats.
Carney teaches the technique of providing wherein themes in the plurality of themes are associated with different display formats ([0196], Fig. 7, i.e., a plurality of selectable preprogrammed layout options are provided). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein themes in the plurality of themes are associated with different display formats as taught by Carney, to improve the modular media guidance dashboard application system of Shannon for the predictable result of allowing the user to select from preset layout to quickly customize the layout format to their preference. 
The combination fails to explicitly disclose receiving, by the computing device, a plurality of identifiers for a plurality of themes, wherein an identifier in the plurality of identifiers is associated with a collection in the plurality of collections.
Wilson teaches the technique of receiving, by the computing device, a plurality of identifiers for a plurality of themes, wherein an identifier in the plurality of identifiers is associated with a collection in the plurality of collections ([0025], [0049], [0054], Fig. 2, i.e., theme identifier information is transmitted to a mobile device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving, by the computing device, a plurality of identifiers for a plurality of themes, wherein an identifier in the plurality of identifiers is associated with a collection in the plurality of collections as taught by Wilson, to improve the modular media guidance dashboard application system of Shannon for the predictable result of allowing the user system to customize the user interface ([0019]).
Regarding claim 16, the combination fails to disclose “wherein a first collection is displayed with a first theme, the method further comprising: receiving a second identifier for a second theme for the first collection; and changing a display of the first collection from the first theme to the second theme in the interface, wherein the second theme displays the collection in a different display format from the first theme.”
Carney teaches the technique of providing a plurality of theme identifiers and different display formats that can be changed ([0189], [0196], Figs. 5, 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a plurality of theme identifiers and different display formats that can be changed as taught by Carney, to improve the modular media guidance dashboard application system of Shannon for the predictable result of allowing the user to select from preset layout to quickly customize the layout format to their preference.
The combination still fails to explicitly disclose receiving identifiers for a theme. 
Wilson teaches the technique of receiving identifiers for a theme ([0025], [0049], [0054], Fig. 2, i.e., theme information is transmitted to a mobile device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving identifiers for a theme as taught by Wilson, to improve the modular media guidance dashboard application system of Shannon for the predictable result of allowing the user system to customize the user interface ([0019]).
Therefore, the combination teaches “wherein a first collection is displayed with a first theme, the method further comprising: receiving a second identifier for a second theme for the first collection; and changing a display of the first collection from the first theme to the second theme in the interface, wherein the second theme displays the collection in a different display format from the first theme.”
Regarding claim 19, Shannon discloses “wherein the theme for a collection in the plurality of collections is alterable without reprogramming an application that is used to display the collection on the interface.” ([0008], [0043], [0047], i.e., content of each module may be regularly updated to reflect one or more changes in user viewing habits).
	Regarding claim 20, Shannon discloses “selecting information for a collection based on a respective theme that is applied to the collection.” ([0048]-[0049], Fig. 4, i.e., themes are based on particular genres, such as Children, Family, and Sports).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of Carney, Wilson, and in further view of Kelts (US Pat. 7,139,983), herein referenced as Kelts.
Regarding claim 6, Shannon teaches providing a plurality of collections, however the combination fails to explicitly disclose “wherein analyzing the context to select the theme comprises: selecting the theme based on another theme applied to another collection in the plurality of collections, wherein the theme is selected to vary themes on the interface.”
Kelts teaches the technique of selecting the theme based on another theme applied to another collection in the plurality of collections, wherein the theme is selected to vary themes on the interface (Col. 3 line 40-Col. 4 line 36, Col. 9 line 45-64, Figs. 1-3, i.e., selection items are displayed on distinctive areas or features of the navigation elements, where such features represent different content genres or “themes”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of selecting the theme based on another theme applied to another collection in the plurality of collections, wherein the theme is selected to vary themes on the interface as taught by Kelts, to improve the modular media guidance dashboard application system of Shannon for the predictable result of providing a varied and diverse interface displaying available media content.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of Carney, Wilson, and in further view of Biniak et al. (US Pub. 2008/0082922), herein referenced as Biniak.
Regarding claim 7, the combination fails to disclose “wherein analyzing the context to select the theme comprises: selecting the theme based on information from another user account that engaged with the collection that used the theme, wherein the another user account is considered similar to the user account.”
Biniak teaches the technique of selecting the theme based on information from another user account that engaged with the collection that used the theme, wherein the another user account is considered similar to the user account ([0034]-[0036], [0051]-[0054], [0088], Figs. 4-5, i.e., templates can be published and shared by users participating in the system. A preferred template might be found for a favorite team that can then be shared among similarly minded fans so that the fan's experience can be improved). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of selecting the theme based on information from another user account that engaged with the collection that used the theme, wherein the another user account is considered similar to the user account as taught by Biniak, to improve the modular media guidance dashboard application system of Shannon for the predictable result of improving user experience among similarly minded user ([0036]).

Claims 12-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of Carney, Wilson, and in further view of Santillie et al. (US Pub. 2014/0136935), herein referenced as Santillie. 
Regarding claim 12, the combination fails to disclose “wherein the interface is configured with templates, wherein a template is configurable to switch between themes in the plurality of themes.”
Santillie teaches the technique of providing wherein the interface is configured with templates, wherein a template is configurable to switch between themes in the plurality of themes ([0057], [0082], [0096], Figs. 4-5, 14 i.e., templates switching themes and layouts). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the interface is configured with templates, wherein a template is configurable to switch between themes in the plurality of themes as taught by Santillie, to improve the modular media guidance dashboard application system of Shannon for the predictable result of providing a background and overall color palette for the template ([0036]).   
Regarding claim 13, the combination fails to disclose “wherein the templates change an area in the interface based on which theme in the plurality of themes is applied to the collection being displayed in the template.”
Santillie teaches the technique of providing wherein the templates change an area in the interface based on which theme in the plurality of themes is applied to the collection being displayed in the template.” ([0040]-[0043], Fig. 4, i.e., the template define placement, position, dimensions, and types of modules). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the templates change an area in the interface based on which theme in the plurality of themes is applied to the collection being displayed in the template as taught by Santillie, to improve the modular media guidance dashboard application system of Shannon for the predictable result of providing blue print of the layout which is to be displayed ([0040]).   
Regarding claim 17, the combination fails to disclose “wherein: a collection in the plurality of collections is displayed in a template of the interface, and the template is configured to display the collection using different themes in the plurality of themes.”
Santillie teaches the technique of providing a collection in the plurality of collections is displayed in a template of the interface, and the template is configured to display the collection using different themes in the plurality of themes ([0040]-[0043], Fig. 4, i.e., the template define placement, position, dimensions, and types of modules and apply a theme). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a collection in the plurality of collections is displayed in a template of the interface, and the template is configured to display the collection using different themes in the plurality of themes as taught by Santillie, to improve the modular media guidance dashboard application system of Shannon for the predictable result of providing blue print of the layout which is to be displayed and using themes to adjust the styling ([0040]).   
Regarding claim 18, the combination fails to disclose “wherein the template can display themes in different sizes on the interface.”
Santillie teaches the technique of providing wherein the template can display themes in different sizes on the interface ([0040]-[0043], Fig. 4, i.e., the template can define screen orientation such as horizontal/landscape, vertical/portrait). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the template can display themes in different sizes on the interface as taught by Santillie, to improve the modular media guidance dashboard application system of Shannon for the predictable result of providing blue print of the layout which is to be displayed and using themes to adjust the styling ([0040]).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 5, 2022